DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10, 21, and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/574,586 in view of Sugiyama et al. (US Pub. No. 2010/0061676) and further in view of Larrieu (US Pub. No. 2018/0311939). 
The ‘586 application discloses the seal assembly, including a carbon seal, seal seat, and insert.
However, the ‘586 application fails to explicitly disclose a diamond-like carbon coating including a sp2 content that is great than a sp3 content.
The Sugiyama et al. (hereinafter Sugiyama) reference, a seal, discloses providing a DLC coating (37) to a seal seat (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a DLC to the contact surface in the ‘586 application in view of the teachings of the Sugiyama reference in order to provide proper lubrication.
The Larrieu reference, a DLC coating, discloses making a sp2 content be greater than a sp3 content in a diamond-like carbon coating (Para. [0031]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the sp2 content be greater than a sp3 content in the ‘586 application in view of the teachings of the Larrieu reference in order to provide a coating with particularly good properties (Larrieu, Paras. [0031]-[0032]).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US Pub. No. 2014/0117627) in view of Dechow et al. (DE102021102934A1) and Larrieu.
Regarding claim 11, the Franke reference discloses a seal assembly (Figs 1,5,7,8) comprising: 
a carbon seal (44) having a sealing surface (surface of 44 in contact with 16); 
a shaft (16) having a sealing surface (surface of 16 in contact with 44) and positioned for rotation relative to the carbon seal (Figs. 1,5,7,8), an coating (62) located in the recess; and 
a diamond-like carbon coating (outer layer of 62) at least partially forming the sealing surface on the insert (Figs. 5,7,8).
However, the Franke reference fails to explicitly disclose the shaft including a recess forming a complete circumferential recess around the shaft and the diamond-like carbon coating includes a sp2 content that is greater than a sp3 content.
The Dechow et al. (hereinafter Dechow) reference, a shaft seal, discloses providing a recess (63) for the coating (61).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the coating into a recess of the shaft in the Franke reference in view of the teachings of the Dechow reference in order to ensure lubrication while keeping the dimensions of the seal constant.
The Larrieu reference, a DLC coating, discloses making a sp2 content be greater than a sp3 content in a diamond-like carbon coating (Para. [0031]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the sp2 content be greater than a sp3 content in the Itadani reference in view of the teachings of the Larrieu reference in order to provide a coating with particularly good properties (Larrieu, Paras. [0031]-[0032]).
Regarding claim 12, the Franke reference, as modified in claim 11, discloses the diamond-like carbon coating is located inward from a perimeter of the insert (Franke, Figs. 5,7,8).
Regarding claim 13, the Franke reference, as modified in claim 12, discloses the diamond-like carbon coating is spaced from the shaft (Franke, Figs, 5,7,8).
Regarding claim 14, the Franke reference, as modified in claim 13, discloses the insert is comprised of at least one of a ceramic matrix composite, a silicon nitride, or a silicon carbide (Franke, Para. [0036]).
Regarding claim 15, the Franke reference, as modified in claim 13, discloses the recess is located in a radially outer surface of the shaft (Franke, Figs. 1,5,7,8) and the recess is spaced inward from distal ends of the shaft (Franke, Figs. 1,5,7,8 and Dechow, Figs. 1,2).
Regarding claim 23, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a fastener to the modified Franke reference in order to ensure the insert does not extrude.
Regarding claim 24, the Franke reference, as modified in claim 11, discloses the insert is secured to the shaft by a press fit connection with the recess (Dechow, Figs. 1,2).


Allowable Subject Matter
Claims 16-19, 25, and 26 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-15 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675